

117 HR 4010 IH: Clean Energy Production Parity Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4010IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Panetta (for himself, Mrs. Walorski, Ms. Eshoo, Mr. Wenstrup, and Ms. Speier) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include fuel cells using electromechanical processes for purposes of the energy tax credit.1.Short titleThis Act may be cited as the Clean Energy Production Parity Act.2.Including fuel cells using electromechanical processes for purposes of the energy tax credit(a)In generalSection 48(c)(1) of the Internal Revenue Code of 1986 is amended—(1)in subparagraph (A)(i)—(A)by inserting or electromechanical after electrochemical, and(B)by inserting (1 kilowatts in the case of a fuel cell power plant with a linear generator assembly) after 0.5 kilowatt, and(2)in subparagraph (C)—(A)by inserting , or linear generator assembly, after a fuel cell stack assembly, and(B)by inserting or electromechanical after electrochemical.(b)Linear generator assemblySection 48(c)(1) of such Code is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph:(D)Linear generator assemblyThe term linear generator assembly does not include any assembly which contains rotating parts..(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.